Title: To Thomas Jefferson from Jerman Baker, 3 May 1825
From: Baker, Jerman
To: Jefferson, Thomas


Dr Sir,
Richmond
3rd May 1825
I am requested by the President of the Bank of Virginia to inform you that it affords him much pleasure to have it in his power to furnish you with Bills of Exchange on England &c for the whole amount or any portion of the Fifty Thousand Dollars due from the President & Directors of the Literary Fund to the Rector & Visitors of the University With affectionate esteemYrs very RespyJerman Baker